Citation Nr: 1712678	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  04-25 210	)	DATE
	)
	)

On appeal from the
	Department of Veterans Affairs Regional Office in Montgomery, Alabama	


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for left leg disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama	.

In October 2008, the Board issued a decision denying service connection for low back, right leg, and left leg disabilities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued a decision vacating the October 2008 decision and remanding these issues back to the Board for further development and readjudication.

In May 2009, the Board issued a decision denying service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.  The Veteran appealed the decision to the Court.  In November 2010, the Court granted a Joint Motion for Remand vacating the Board's May 2009 decision and remanding the issue back to Board for further development and readjudication.

This matter was most recently before the Board in March 2012, when it was remanded for further development.

The Veteran testified at a hearing before the undersigned in September 2006.  A transcript of the hearing is of record.

In January 2017, the Veteran's attorney requested that the Board hold the record open for 90 days before making a decision in this matter.  The Board has done so, and as no additional evidence has been received, it will proceed with adjudication of this matter. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2012, the Board remanded the issues on appeal for several development actions.  First, the Board directed the AOJ to obtain deck logs for the U.S.S. Lang from September 1974 to June 1978, to verify the Veteran's reports of being injured aboard the ship during a typhoon.  Second, the Board directed the AOJ to contact the Naval Medical Center in San Diego, California, to obtain any available treatment records for the Veteran from September 1974 through June 1978.  Third, the Board directed the AOJ to contact several agencies in an attempt to verify the Veteran's claims of service in the Republic of Vietnam.  Once these steps were completed, the AOJ was instructed to make formal findings regarding the Veteran's claims of service in the Republic of Vietnam, as well as his reports of being aboard the U.S.S. Lang when it encountered a typhoon.  The Board finds the AOJ's post-remand actions constitute substantial compliance with the Board's remand directives with respect to these matters.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

However, the Board also instructed the AOJ to provide VA examinations regarding the Veteran's claims.  The record shows the AOJ scheduled these examinations as directed.  The Veteran failed to report for the examinations as scheduled due to incarceration.

Incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  The Court has cautioned those who adjudicate claims of incarcerated veterans to be certain that VA tailors its assistance to the peculiar circumstances of confinement.  Id.

The record reflects the Veteran's incarcerating facility will not release him to attend VA examinations until he is eligible for and enters a work-release program.  Although the record shows the AOJ contacted the incarcerating facility to inquire as to whether the Veteran could be released to attend VA examinations, there is no indication from the record that the AOJ conferred with the incarcerating facility to determine whether the Veteran could be examined at the facility by VHA personnel, prison medical providers at VA expense, or fee-based providers contracted by VHA.

The Board notes that the VA Adjudication Procedures Manual, M21-1, provides that, when examination of an incarcerated veteran is required, "the RO and/or the local VHA Medical Examination Coordinator must confer with prison authorities to determine whether the [v]eteran should be . . . escorted to a VA medical facility . . . or examined at the prison" by VHA personnel, prison medical providers at VA expense, or fee-based providers contracted by VHA.  M21-1, section III.iv.3.A.9.d (revised January 15, 2016).  Therefore, efforts must be made to determine whether the Veteran can be examined at his incarcerating facility by VHA personnel, prison medical providers at VA expense, or fee-based providers contracted by VHA to fulfill VA's duty to assist with respect to the Veteran's claims.

Additionally, the AOJ issued a Supplemental Statement of the Case (SSOC) regarding the issues on appeal in August 2016.  The record reflects the SSOC that was mailed to the Veteran's representative was returned undeliverable.  Approximately one week prior to the mailing of the SSOC, the Veteran's representative submitted a written correspondence updating her address.  Unfortunately, the SSOC was not mailed to the new address.  In light of the Veteran's incarceration and in the interests of due process, the SSOC should be remailed to the Veteran's representative to ensure proper notice of the administrative and development actions that have taken place regarding the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Mail the August 2016 SSOC to the Veteran's representative at her current mailing address in Livonia, Michigan.

2.  Contact the Veteran's incarcerating facility to determine whether the Veteran can be examined at the facility by VHA personnel, prison medical providers at VA expense, or fee-based providers contracted by VHA.  These efforts must be documented in the claims file and, if examinations are not allowed, this should also be documented in the claims file.

3.  Afterwards, if the incarcerating facility will allow, the Veteran should be scheduled for an examination to determine the etiology of his diabetes mellitus.  If allowed by the facility, the examination should be conducted by the appropriate specialist, with the understanding that if the examination is conducted by prison medical care providers the appropriate specialist might not be available.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  The January 2016 formal finding that it is not at least as likely as not that the Veteran went ashore in Vietnam prior to May 7, 1975 (i.e. herbicide exposure is not presumed) should be noted.  However, the examiner should also note that the Veteran's ship, the U.S.S. Lang has recently been added to VA's ship list regarding herbicide agent exposure for brief periods in 1972 to 1973.  Although the Veteran was not assigned to the ship until 1975 and herbicide agent exposure cannot be presumed, the Veteran asserts he has diabetes mellitus, type II, as a result of the residuals of herbicide agents aboard the ship approximately two to three years after the ship's service in the Republic of Vietnam in 1972 and 1973.  The examination report must address the Veteran's assertions regarding a potential link between the residuals of herbicide agents and his currently diagnosed diabetes mellitus, type II.  

The examiner is asked to consider all evidence of record, including the Veteran's contentions and the positive medical opinion of October 2003, and opine as to whether it is at least as likely as not that the Veteran's diabetes mellitus manifested during, or as a result of, active military service.  A complete rationale must be provided for all opinions offered.  If the examiner finds that they are unable to offer any part of this opinion without resort to speculation, the reasons and bases for this determination should be noted, and any evidence required to provide the opinion should be identified. 

4.  Afterwards, if the incarcerating facility will allow, the Veteran should then be scheduled for an examination to determine the presence and etiology of his claimed low back disability, right leg disability and left leg disability.  If allowed by the facility, the examination should be conducted by the appropriate specialist, with the understanding that if the examination is conducted by prison medical care providers the appropriate specialist might not be available.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  The January 2016 formal finding that, based on the historical documentation obtained from appropriate sources, it is not at least as likely as not that the U.S.S. Lang sailed through a typhoon while the Veteran served on board should be noted (i.e. do not assume the Veteran sailed through a typhoon while aboard ship).  After the completion of the record review and the physical examination, the examiner should provide the following opinions:

a) Does the Veteran have a current diagnosis of a low back disability or disabilities?  If so, list all current disabilities of the low back. 
b) Does the Veteran have a current diagnosis of a right leg disability or disabilities?  If so, list all current disabilities of the right leg. 
c) Does the Veteran have a current diagnosis of a left leg disability or disabilities?  If so, list all current disabilities of the left leg.
d) For each disability of the low back, right leg, or left leg that the examiner determines currently exists, the examiner is asked to consider all evidence of record, including the Veteran's contentions, and opine as to whether it is at least as likely as not that these disabilities manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered.  If the examiner finds that they are unable to offer any part of this opinion without resort to speculation, the reasons and bases for this determination should be noted, and any evidence required to provide the opinion should be identified.

5.  If the Veteran is no longer incarcerated, arrange for examinations at a VA facility with the appropriate specialists, who should follow the directives and answer the questions outlined above in (3) and (4).  

6.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

